DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first part including both a hook and a centering groove (as recited in claim 11) must be shown or the feature(s) canceled from the claim(s). Claim 1 requires that the hook be provided on the first part and claim 11 requires that the centering groove also be provided on the first part. However, the drawings only depict the centering groove (46 or 152) being provided on an outer part while the hook(s) are provided on the inner part. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes a paragraph labeled “(a)” and a paragraph labeled “(c)”, but does not include a paragraph “(b)”. It is recommended that paragraph (c) be re-labeled as (b).  Appropriate correction is required.
At least paragraph (c) of claim 1 is new claim text that is not indicated as being new using underlines. Applicant is reminded that amendments to the claims must be indicated using mark-up.
Claims 8 and 9 have the claim identifier “Canceled” and are indicated as being canceled in the reply, but the claims still include the claim text. The claim text for canceled claims should be deleted. These claims are treated canceled claims and are not examined in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a depending connector on the first part configures with a locking flange on the second part”. The limitation “configures with” is unclear as to what the required connection or interaction is between the depending connector and the locking flange. Is an interlocking connection positively required, or are the parts only required to contact each other or otherwise be operably connected?
Claim 6 recites “a panel” in line 3 and again recites “a panel” in line 8. It is unclear if two panels are intended to be introduced, as the disclosure appears to support only one panel as part of the assembly. If two panels are intended to be recited, then subsequent recitations of “the panel” in the claims are unclear as to which panel is being referenced.
Claim 7 recites “the bottom surface of the panel”. There is insufficient antecedent basis for this limitation, as only a bottom surface of the first part has been introduced.
Claim 10 recites “operable to receive at least one fastener. plural fasteners.” It appears that one of the recitations “at least one fastener” or “plural fasteners” was intended to be deleted, but it is unclear which one is the intended recitation. The limitation is further unclear, as plural fasteners have already been introduced in claim 6, so it isn’t clear if the fastener/fasteners of claim 10 are required in addition to those introduced in claim 6.
Claim 18 recites “a bead of adhesive between the first part and the second part of the panel”. However, claim 6 has been amended to introduce adhesive. It is unclear if the bead of adhesive in claim 18 is intended to reference the adhesive of claim 6, or if additional adhesive is required.
Claim 20 recites “the holes through the first part and the second part of the panel are formed by melting holes in the frame”. The recitation “the frame” is unclear, as the only frame that is previously introduce in the claims is the window frame (in claim 6). How are the holes in the panel parts formed by melting holes in the window frame?
Dependent claims not specifically addressed above are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Conley (U.S. Patent No. 4,769,877).
Regarding claims 1-3, Woodward discloses a window panel system (10), comprising: a panel (12, 14) comprising a first part (12) and a second part (14), the first part configured to interlock with the second part (interlocking connection is formed between clips 34 and 54) [FIGS. 3a, 3b], wherein a 
Nonetheless, Conley discloses a panel system comprising first and second hooks (124, 128) that are configured to depress to connect to a corresponding part (column 4, lines 36-46).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hooks of Woodward to be configured to depress, as taught by Conley, in order to facilitate attachment and detachment of the hooks from the channel, so as to make installation and removal easier.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Conley (U.S. Patent No. 4,769,877), as applied to claim 1 above, and further in view of Duncan (U.S. Patent No. 5,141,046).
Regarding claim 4, Woodward, as modified by Conley above, discloses the first part of the panel, but does not disclose a centering groove.
Nonetheless, Duncan discloses a panel assembly comprising a first part (3) including a centering groove (19) formed therein.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Woodward, as modified by Conley above, to include the centering groove taught by Duncan, in order to allow for the installation of fasteners to improve the connection between the parts and the panel.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Conley (U.S. Patent No. 4,769,877) as applied to claim 1 above, and further in view of Gower (U.S. Patent No. 2016/0160492).
Regarding claim 5, Woodward, as modified by Conley above, discloses said fabric, but does not disclose that it is a geotextile.
Nonetheless, Gower discloses a fabric panel (10) that is a geotextile (paragraphs 0036-0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the panel of Woodward, as modified by Conley above, to have the composition taught by Gower, in order to provide a lightweight, durable, weather resistant, and flexible material that can be cut to size and installed easily.
Claims 6, 7, 10, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Hay (U.S. Patent No. 8,863,452) and Farina (U.S. Patent Application Publication No. 2016/0273263).
Regarding claims 6 and 18, Woodward discloses a window panel system (10), comprising: a window frame (16) including a window trim (outer face of the frame member including arms 78 and 83); a panel (12, 14) having a first part (14), wherein the first part is configured with a projection (48) and a depending connector (54); a second part (12), wherein the second part is configured with a locking flange (34) and teeth (26), where the first part is configured to interlock with the second part to form a panel [FIG. 3b]; a fabric (11) having a marginal edge, the marginal edge being between the first part and the second part of the panel, the first part having a bottom surface with hooks (59, 61) that are operable to be held by the window trim [FIG. 3b]. Woodward does not disclose adhesive or plural fasteners operable to pierce the panel.
Nonetheless, Hay discloses a panel system comprising a fabric (122) and plural fasteners (132) operable to pierce the panel and attach the panel to a window trim (120). Additionally, Farina discloses a panel assembly including a frame (28) having a bead of adhesive (110) between parts of the frame [FIG. 10].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel system of Woodward to include the fasteners taught by Hay, in order to ensure a secure and reliable connection between the panel and the window frame. It further would have been obvious to one having ordinary skill in the art before the effective filing 
Regarding claim 7, Woodward discloses that said window trim includes a channel (channel formed between arm 83 and ledge 86) and wherein the bottom surface of the panel is operable to be held frictionally within the channel [FIG. 3b].
Regarding claims 10, 12, and 13, Woodward discloses the window trim, but does not disclose that it includes a screw boss operable to receive a fastener, or fasteners.
Nonetheless, Hay discloses a window trim including a screw boss (136) operable to receive at least one fastener (132), wherein the fasteners are screws with integral washers [FIG. 4A]. As described with respect to claim 6 above, it would have been obvious to have modified the panel system of Woodward to include the screw connection taught by Hay, in order to provide a more secure and reliable connection.
Claims 6, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Duncan (U.S. Patent No. 5,141,046) and Farina (U.S. Application Publication No. 2016/0273263).
Regarding claim 6, Woodward discloses a window panel system (10), comprising: a window frame (16) including a window trim (outer face of the frame member including arms 78 and 83); a panel (12, 14) having a first part (14), wherein the first part is configured with a projection (48) and a depending connector (54); a second part (12), wherein the second part is configured with a locking flange (34) and teeth (26), where the first part is configured to interlock with the second part to form a panel [FIG. 3b]; a fabric (11) having a marginal edge, the marginal edge being between the first part and the second part of the panel, the first part having a bottom surface with hooks (59, 61) that are operable to be held by the window trim [FIG. 3b]. Woodward does not disclose adhesive or plural fasteners operable to pierce the panel.
Nonetheless, Duncan discloses a panel system comprising plural fasteners (4, 14) operable to pierce a respective panel (2, 3) and attach the panel to a trim member (1) [FIG. 1]. Additionally, Farina discloses a panel assembly including a frame (28) having a bead of adhesive (110) between parts of the frame [FIG. 10].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel system of Woodward to include the fasteners taught by Duncan, in order to ensure a secure and reliable connection between the panel and the window frame. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Woodward to include adhesive, as taught by Farina, in order to further secure the connection between the frame and the fabric panel.
Regarding claims 11, 19, and 20, Woodward discloses the first and second parts of the frame, but does not disclose a centering groove, fasteners, or holes formed in the frame parts.
Nonetheless, Duncan discloses a panel assembly comprising a first part (3) formed to include a centering groove (19), wherein the panel has holes (holes through which the fasteners 4, 14 extend) formed therein through said first part and a second part (5) and through a fabric screen (2). It is noted that the limitation “said holes through said first part and said second part of said connector are formed by melting holes in said frame” is a product-by-process limitation, which is limited only to the structure resulting from the recited process. Since the formation by melting is not disclosed in the application as resulting in structural differences from holes formed in other ways, the prior art only needs to disclose a configuration having holes that are capable of being formed by melting.  The holes of Duncan are capable of being formed by melting (friction or flow drilling is a known process for forming holes in aluminum by melting), and therefore read on the claimed limitation.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Woodward, as modified by Hay above, to include the centering grooves and holes taught by Duncan, in order to allow for the installation of fasteners to improve the connection between the parts and the panel.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward (U.S. Patent No. 4,544,012) in view of Hay (U.S. Patent No. 8,863,452) and Farina (U.S. Patent Application Publication No. 2016/0273263), as applied to claim 6 above, and further in view of Gower (U.S. Patent No. 2016/0160492).
Regarding claims 14-17, Woodward, as modified by Hay and Farina above, discloses said fabric, but does not disclose that it is a geotextile, made of a synthetic polymer or polypropylene fibers, or woven, needle punched, or heat bonded.
Nonetheless, Gower discloses a fabric panel (10) that is a geotextile, made of a synthetic polymer or polypropylene fibers, and woven, needle punched, or heat bonded (paragraphs 0036-0038).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the panel of Woodward, as modified by Hay and Farina above, to have the composition taught by Gower, in order to provide a lightweight, durable, weather resistant, and flexible material that can be cut to size and installed easily.

Response to Arguments
Applicant’s arguments, filed 12/23/20, with respect to the rejection(s) of claim(s) 1-7 and 10-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is further noted that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
In response to Applicant's argument that Gower and Conley are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gower and Conley are each related to the field of panel 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634